Citation Nr: 0216725	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  02-02 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than December 26, 
1996 for the assignment of a total rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from September 1981 to 
December 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in August 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, that assigned an effective 
date of December 26, 1996 for a TDIU.  The veteran entered 
notice of disagreement with this decision in July 2001; the 
RO issued a statement of the case in February 2002; and the 
veteran, through his attorney, entered a substantive appeal 
that was received in March 2002.  


FINDINGS OF FACT

1.  All evidence necessary to decide the earlier effective 
date claim on appeal has been obtained; VA has notified the 
veteran of the evidence needed to substantiate the earlier 
effective date claim addressed in this decision, and has 
obtained all relevant evidence designated by the veteran, in 
order to assist him in substantiating his claim for VA 
compensation benefits; in light of the grant of an earlier 
effective date of December 26, 1995, a period one year prior 
to the date of the veteran's claim for TDIU on December 26, 
1996, there is no reasonable possibility that additional 
assistance would further aid in substantiating that claim. 

2.  A March 1995 RO rating decision denied an increased 
rating, in excess of 50 percent, for the veteran's service-
connected chronic undifferentiated schizophrenia; the RO 
notified the veteran of this decision by letter dated March 
11, 1995; the veteran did not thereafter enter notice of 
disagreement with this decision within one year of issuance 
of notice of the decision.   

3.  The veteran's subsequent informal claim for an increased 
rating for service-connected schizophrenia or for a TDIU was 
not received until December 26, 1996, in the form of a VA 
report of hospitalization. 

4.  The evidence of record is in relative equipoise on the 
question of whether the veteran was unable to obtain or 
maintain substantially gainful employment as of December 26, 
1995. 


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the requirements for an effective date of December 26, 
1995, but no earlier, for the grant of a TDIU, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5108, 5110(b)(2), 
5111, 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.157, 3.159, 3.340, 3.341, 3.400(o)(2), 4.3, 4.16, 20.201, 
20.302, 20.1103 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
Board finds that, in this appellant's case, the requirements 
of the Veterans Claims Assistance Act of 2000 and 
implementing regulations have been met.  

In the rating decision and statement of the case, the RO 
advised the appellant of what must be demonstrated to 
establish an earlier effective date for a TDIU.  The Board 
finds that the RO has obtained, or made reasonable efforts to 
obtain, all records or other evidence which might be relevant 
to the appellant's claim, and the appellant has not 
identified any additional records or other evidence which has 
not been obtained.  In written submissions, the veteran's 
attorney has demonstrated awareness of the specific provision 
of the Veteran's Claims Assistance Act, and has otherwise 
indicated a thorough understanding of the earlier effective 
date issue.  

In light of the grant of benefits sought on appeal, no 
further evidence is necessary to substantiate the veteran's 
claim for an earlier effective date than December 26, 1996 
for the grant of a TDIU.  See 38 U.S.C.A. § 5103(a) (West 
Supp. 2002).  The veteran is contending that an earlier 
effective date should be granted to December 26, 1995, or 
even earlier.  As the full benefit allowed by law has been 
granted in this veteran's case, there is no reasonable 
possibility that additional assistance would further aid in 
substantiating the veteran's claim for VA compensation 
benefits.  See 38 U.S.C.A. § 5103A(a)(1),(2) (West Supp. 
2002).  The veteran has not been specifically notified of the 
evidence and information which was his responsibility to 
provide and which portion VA would attempt to obtain on his 
behalf, in accordance with 38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board does not find, however, that this deficiency prevents a 
decision at the present time, as the full benefit allowed by 
law is granted herein.  Such notice to the veteran would 
delay a decision in this case without any benefit flowing to 
the veteran.  Accordingly, no further notice to the appellant 
or assistance in acquiring additional evidence is required by 
the new statute and regulations.  

II.  Effective Date Earlier than December 26, 1996 for TDIU

Under applicable criteria, the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if an application is received within one year from 
such date; 


otherwise, the effective date is the date of receipt of claim 
for increase.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The regulations governing TDIU provide that total ratings for 
compensation may be assigned where the schedular rating is 
less than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. §§ 
3.340, 4.16.  The term unemployability, as used in VA 
regulations governing total disability ratings, is synonymous 
with an inability to secure and follow a substantially 
gainful occupation.  VAOPGCPREC 75-91.  In determining 
whether the veteran is entitled to a TDIU, neither the 
veteran's non-service-connected disabilities nor his 
advancing age may be considered.  See Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the central inquiry in 
determining whether a veteran is entitled to a TDIU is 
whether service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524 (1993).  The test of individual 
unemployability is whether the veteran, as a result of his 
service-connected disabilities alone, is unable to secure or 
follow any form of substantially gainful occupation which is 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16; see Hatlestad, 
5 Vet. App. 524.  

The veteran contends that he is entitled to an effective date 
earlier than December 26, 1996 (the date of informal claim by 
VA hospitalization report) for the grant of TDIU because he 
was unemployable prior to this date, especially as reflected 
by a previous award of disability from the U.S. Social 
Security Administration (SSA).  In briefs in support of the 
earlier effective date claim, the veteran's attorney contends 
that the Board should consider the SSA award of disability 
benefits from 1983.  The veteran's attorney contends that an 
effective date for a TDIU of December 26, 1995 should be 
assigned because this is the date one year prior to the date 
of the veteran's informal claim by VA hospitalization; he 
contends that the evidence shows that he was unemployable on 
or before December 26, 1995 due to his service-connected 
schizophrenia.  

In this case, there is a prior final March 1995 RO rating 
decision that denied an increased rating in excess of 50 
percent for the veteran's service-connected chronic 
undifferentiated schizophrenia, the veteran's only service-
connected disability.  The RO notified the veteran of this 
decision by letter dated March 11, 1995.  The record reflects 
that the veteran did not thereafter enter notice of 
disagreement with this decision within one year of issuance 
of notice of the decision.  The March 1995 rating decision 
that denied an increased rating in excess of 50 percent for 
the veteran's service-connected chronic undifferentiated 
schizophrenia, therefore, became final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 20.201, 20.302, 
20.1103 (2002).  Because of the finality of the March 1995 RO 
rating decision and the absence of a pending claim for TDIU, 
in order to obtain TDIU benefits, the veteran was required to 
subsequently file a new claim or new "application" for TDIU 
or increased rating.  See 38 U.S.C.A. § 5110(b)(2).  

The record reflects that the veteran did not thereafter file 
a new claim for TDIU or increased rating until December 26, 
1996.  On December 26, 1996, the veteran was admitted for VA 
hospitalization for treatment that included for his service-
connected schizophrenia.  As such, the date of admission to 
VA hospitalization, December 26, 1996, served as an informal 
claim for TDIU.  See 38 C.F.R. § 3.157 (2002) (report of VA 
hospitalization may be accepted as an informal claim where a 
formal claim for compensation previously has been allowed).  
The veteran was thereafter provided and asked to complete and 
return the claim form for unemployability benefits, which he 
did in July 1997, although the report of hospitalization 
dated on December 26, 1996 serves as the date of claim for 
increased rating and TDIU pursuant to 38 C.F.R. § 3.157.  

The assignment of effective dates of awards for increased 
rating is governed by 
38 U.S.C.A.  § 5110(b)(2), which provides that the 
"effective date of an award of increased compensation shall 
be the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  The implementing 
regulation provides that the effective date of an award of 
increased rating for disability compensation is the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if the claim is received within one 
year from such date; otherwise, the effective date is the 
date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  As the 
veteran's claim for a TDIU was received by VA on December 26, 
1996, the earliest effective date that could be permitted 
under the controlling statute would be one year earlier, 
December 26, 1995, if it is factually ascertainable that the 
veteran was individually unemployable due to his service-
connected disability on that date.  

After a review of the evidence of record, the Board finds 
that the evidence for and against the claim is in relative 
equipoise on the question of whether, as of December 26, 
1995, the veteran was unable to obtain or maintain 
substantially gainful employment.  In reaching this 
determination, the Board has considered all the evidence of 
record as it bears on the question of whether the veteran was 
unable to obtain or maintain substantially gainful employment 
from December 26, 1995 to December 26, 1996.  The Board 
recognizes no period of time for purposes of an evidentiary 
cut off, but has considered all evidence of record, dated 
before and after the specific period under consideration, 
regardless of when dated or received.  In addition to the 
medical evidence of record, the Board has considered and 
weighed all lay statements by the veteran, regardless of 
their date, as they bear on the earlier effective date 
question of unemployability for the period from December 26, 
1995 to December 26, 1996. 

The Board notes and has specifically considered evidence that 
SSA determined that the veteran was totally disabled as of 
September 1987 due primarily to a schizoaffective disorder.  
While the SSA's grant of disability benefits from January 
1987 is not controlling for VA disability compensation 
purposes, it is relevant and probative evidence on the 
earlier effective date question now on appeal as to whether, 
for the period one year prior to the veteran's December 26, 
1996 informal TDIU claim, he was rendered unemployable by his 
service-connected schizophrenia.  

With regard to the medical evidence, a January 1995 VA 
examination report reflects a Global Assessment of 
Functioning (GAF) score of 25 to 40.  The GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The GAF score is based on all 
of the veteran's psychiatric impairments.  A GAF of 21 to 30 
indicates behavior is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation), or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  A GAF score of 31 to 40 indicates 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant), or a 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF score of 41 to 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A November 1996 VA outpatient treatment note reflects that 
the veteran was "well stabilized on Loxapine for 
schizophrenic disorder."  The note indicated, however, that 
the veteran "definitely requires ongoing antipsychotic 
therapy to avert recurrence of paranoid delusions and 
hallucinations."  Such treatment entry evidence of 
improvement with medication must be considered in the context 
of a long history of auditory and visual hallucinations, 
including persecutory hallucinations. 

The Board has considered the veteran's statement regarding 
his inability to maintain substantially gainful employment in 
the past.  For example, in June 1997 the veteran reported 
that he had experienced serious problems with schizophrenia 
and the medications, including memory loss and inability to 
"get along with people well enough to hold a job."   A 
September 1997 VA examination report reflects a history of 
inability by the veteran to maintain substantially gainful 
employment.  At that examination, the veteran reported that 
he had been fired because of irritability and back problems, 
that his most recent job had been as a pizza delivery person, 
and that he had never held a job for more than a year. 

When the veteran's history of difficulty maintaining 
employment prior to December 1996 is considered in the 
historical context of a GAF score that reflects some evidence 
of inability to work or to keep a job, clinical findings of 
rather severe symptoms that included hallucinations, of a 
previous disability determination by SSA due primarily to 
schizophrenia, along with the more recent medical evidence of 
total disability due to schizophrenia, the Board finds that 
the evidence of record is in relative equipoise on the 
question of whether the veteran was unable to obtain to 
maintain substantially gainful employment as of December 26, 
1995, one year prior to his informal claim (a report of VA 
hospitalization) for TDIU or increased compensation dated 
December 26, 1996.  For these reasons, and with the 
resolution of reasonable doubt in the veteran's favor, the 
Board finds that the requirements for an effective date of 
December 26, 1995, but no earlier, for the grant of a TDIU, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5108, 
5110(b)(2), 5111, 7105; 38 C.F.R. §§ 3.102, 3.157, 3.159, 
3.340, 3.341, 3.400(o)(2), 4.3, 4.16, 20.201, 20.302, 
20.1103.  The grant of an earlier effective date of December 
26, 1995 for TDIU represents a full grant of benefits in this 
case. 

The Board notes the veteran's attorney's alternative 
contention that an earlier effective date for TDIU should be 
granted prior even to December 26, 1995, and as far back as 
the award of disability by SSA.  An earlier effective date 
than December 26, 1995, however, is not legally possible in 
this case.  An earlier effective date than December 26, 1995 
is not warranted under the controlling statute because 
December 26, 1995 is the earliest date, within one year of 
the date of the veteran's (informal) claim for TDIU dated 
December 26, 1996, as of which it is factually ascertainable 
that an increase in disability occurred to warrant a TDIU.  
See 38 U.S.C.A.  § 5110(b)(2).  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law and not the evidence is 
dispositive of the claim, the claim should be denied because 
of lack of legal entitlement under the law).  




ORDER

An effective date of December 26, 1995 for the assignment of 
a TDIU is granted, subject to the laws and regulations 
pertaining to the payment of monetary benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

